11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Lance Duncan and Mark IV Energy             * From the 70th District Court
Holdings, LLC, f/k/a Mark III Energy          of Ector County
Holdings, LLC,                                Trial Court No. A-16-05-0551-CV.

Vs. No. 11-17-00283-CV                       * December 12, 2019

Gerald B. Hindy; Assemblies of God          * Opinion by Bailey, C.J.
Financial Services Group, d/b/a AG            (Panel consists of: Bailey, C.J.,
Financial Solutions; and Steward              Stretcher, J., and Wright, S.C.J.,
Energy Fund, LLC,                             sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Lance Duncan and Mark IV
Energy Holdings, LLC, f/k/a Mark III Energy Holdings, LLC.